 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2591 Filed 03/22/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



MALAUNDJA FELECIA JOHNSON,

               Plaintiff,

v.                                                           Case No. 1:19-cv-1024
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her application for disability insurance benefits (DIB).

               Plaintiff’s disability history goes back to September 10, 2014, when the Social

Security Administration (SSA) issued Notice of Award for Supplemental Security Income (SSI).

The Notice stated that “[a]s of August 2014 you met all the rules to be eligible for SSI based on

being disabled,” but advised her that “[e]ven though you are eligible, no payments can be made at

this time because of your income for September 2014.” PageID.278. In addition, the Notice

appeared to contain an error, stating that “[y]ou were found disabled on January 1, 2004.”

PageID.278-279.

               Then, on November 21, 2014, the SSA issued a “Notice of Disapproved Claim,”

which stated in pertinent part:




                                                 1
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2592 Filed 03/22/21 Page 2 of 14




              We are writing about your claim for Social Security benefits. Based on a
       review of your health problems you do not qualify for benefits on this claim. This
       is because you are not disabled under our rules.

Notice (ECF No. 12-1, PageID.2585). This Notice appeared based on a determination by a DDS

physician, Ashok Kaul, M.D., that plaintiff was not disabled for purposes of her DIB claim.

PageID.115-126. While the November 21, 2014, Notice of Disapproved Claim appears to have

been sent to plaintiff, defendant admits that this document was not included in the administrative

record. Defendant’s Brief (ECF No. 12, PageID.2576).

               The present case involves plaintiff’s later application for DIB which appears to

have been filed on March 10, 2015. PageID.349. Plaintiff alleged a disability onset date of May

21, 2014. PageID.37. Plaintiff identified her disabling conditions as post-traumatic stress disorder

(PTSD), anxiety-mixed, carpal tunnel-bilateral, tendonitis, arthritis in shoulder, and depression.

PageID.351. Prior to applying for DIB, plaintiff completed one year of college and had past

employment as a medical clerk, clerk typist, and nurse assistant. PageID.49-50, 352. An

Administrative Law Judge (ALJ) reviewed plaintiff’s application de novo and entered a written

decision denying benefits on October 12, 2018 (sometimes referred to as the “2018 decision”).

PageID.146-161.

               On December 3, 2018, the Appeals Council granted plaintiff’s request for review,

vacated the October 12, 2018 decision, and directed the ALJ to “offer the claimant an opportunity

for a hearing, take any further action needed to complete the administrative record and issue a new

decision.” PageID.168-170. On remand, the ALJ held a new hearing (PageID.59-89), reviewed

plaintiff’s application de novo, and entered a written decision denying benefits on August 20, 2019

(sometimes referred to as the “2019 decision”) (PageID.37-52). This decision, which was later




                                                 2
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2593 Filed 03/22/21 Page 3 of 14




approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.

               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period



                                                 3
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2594 Filed 03/22/21 Page 4 of 14




of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s application for DIB failed at the fifth step of the evaluation. At the first

step, the ALJ found that plaintiff had not engaged in substantial gainful activity since her alleged

onset date of May 21, 2014, and met the insured status requirements of the Social Security Act

                                                  4
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2595 Filed 03/22/21 Page 5 of 14




through December 31, 2019. PageID.40. At the second step, the ALJ found that plaintiff had

severe impairments of migraines, degenerative joint disorder and tendonitis in left shoulder, carpal

tunnel syndrome in bilateral supper extremities, obesity, PTSD, depression, and anxiety. Id. At

the third step, the ALJ found that plaintiff did not have an impairment or combination of

impairments that met or equaled the requirements of the Listing of Impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. Id.

                The ALJ decided at the fourth step that:

              After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) except she can frequently climb ramps and stairs, occasionally climb
       ladders, ropes, or scaffolds, frequently balance, stoop, kneel, and crouch, and
       occasionally crawl. The claimant can frequently, as opposed to continuously,
       handle and finger bilaterally. With the left upper extremity, she can occasionally
       reach overhead and frequently reach in all other directions. The claimant can be
       exposed to no more than moderate noise levels. She is able to concentrate, persist,
       and maintain pace to complete simple, routine and repetitive tasks and make simple
       work-related decisions with normal break [sic]. Regarding the ability to interact
       with others, she can perform work that has occasional interaction with supervisors
       and coworkers, but no direct interaction with the public.

PageID.42. The ALJ also found that plaintiff is unable to perform any past relevant work.

PageID.49-50.

                At the fifth step that ALJ found that plaintiff could perform a range of light,

unskilled occupations in the national economy. Specifically, the ALJ found that plaintiff could

perform the requirements of housekeeping cleaner (400,000 jobs), office helper (330,000 jobs),

and production inspector (68,000 jobs). PageID.50-51. Accordingly, the ALJ determined that

plaintiff was not under a disability, as defined in the Social Security Act, from May 21, 2014 (the

alleged onset date) through August 20, 2019 (the date of the decision). PageID.51-52.

                III.   DISCUSSION

                Plaintiff raised two errors.

                                                 5
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2596 Filed 03/22/21 Page 6 of 14




               A.     The ALJ failed in his duty to investigate the facts and
               develop the arguments both for and against granting benefits;
               most significantly, he failed to consider that plaintiff had
               previously been found disabled by the Agency.

               After further review of the record, and the Notice of Disapproved Claim submitted

by defendant, plaintiff withdrew this alleged error. Plaintiff’s Reply (ECF No. 13, PageID.2589).

               B.     The ALJ’s RFC [residual functional capacity] finding is
               not supported by substantial evidence; he failed to build an
               accurate and logical bridge between the evidence of plaintiff’s
               various impairments, which the ALJ found to be severe, and his
               findings.

               1.     The ALJ provided no discernible or defensible reason for
               finding that plaintiff, according to his own findings in his first
               decision, had greater “hand use” limitations when she had only
               right hand carpal tunnel impairment, than in the second when
               she had both right and left hand carpal tunnel impairment.

               RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of his medically

determinable impairments. 20 C.F.R. § 404.1545. It is defined as “the maximum degree to which

the individual retains the capacity for sustained performance of the physical-mental requirements

of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c). The ALJ determines the RFC “based

on all the relevant medical and other evidence in [the claimant’s] case record.” 20 C.F.R. §

404.1520(e).

               In her first error, plaintiff contends that there is an inconsistency between the ALJ’s

conclusions regarding the “hand use” limitations in the vacated decision (October 12, 2018) and

the present decision (August 20, 2019). In the 2018 decision, the ALJ found that plaintiff had a

severe impairment of “carpal tunnel syndrome left upper extremity only” and the RFC to

“occasionally handle and finger” with the left upper extremity, with no additional restrictions in

the right upper extremity. PageID.148, 153. In the 2019 decision, the ALJ found that plaintiff had

                                                 6
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2597 Filed 03/22/21 Page 7 of 14




a severe impairment of “carpal tunnel syndrome in bilateral supper [sic] extremities” and that she

had the RFC to “frequently, as opposed to continuously, handle and finger bilaterally.” PageID.40,

42.

               Plaintiff contends that in the 2019 decision, while the ALJ acknowledged the

existence of plaintiff’s bi-lateral carpal tunnel syndrome, he “failed to build an accurate and logical

bridge between the evidence and his conclusions” and “identified no particular evidence and

offered no specific explanation for why, upon remand, he concluded that she could frequently

handle, despite the continued symptoms from her combined left upper extremity impairments and

his own previous finding that these impairments limited her to only occasional handling.”

PageID.2557. In this regard, plaintiff points out that limiting her to only “occasional” handling

would significantly reduce the number of jobs she could perform. PageID.2557-2559.

               As an initial matter, plaintiff’s contention that the ALJ failed to address the

differences between the 2018 decision and the 2019 decision is without merit. When the Appeals

Council vacated the 2018 decision, that decision ceased to exist.

       When an order is set aside or vacated, the result is the destruction of the order in its
       entirety. Its effectiveness is ended, the previously existing status is restored, and the
       effect is the same as though the order had never existed. A vacated order is null and
       void and has no legal force or effect on the parties or the matter in question.

60 C.J.S. Motions and Orders § 72 (footnotes omitted). See, generally, Aguiniga v. Colvin, 833

F.3d 896, 901 (8th Cir. 2016) (the law of the case doctrine does not apply to a Social Security

claim based upon a ALJ’s vacated decision because “nothing in this case was settled [in either]

fact or law given the Appeals Council’s vacation of the original opinion of the ALJ”). See Smith

v. Commissioner of Social Security, No. 1:18-cv-1235, 2020 WL 14822374 (W.D. Mich. March

27, 2020) (a vacated ALJ’s decision is of no legal effect).




                                                  7
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2598 Filed 03/22/21 Page 8 of 14




               Plaintiff’s remaining claim is that the ALJ’s August 20, 2019 decision “failed to

build an accurate and logical bridge between the evidence and his conclusions” that plaintiff could

perform frequent handling with both upper extremities. The Court construes plaintiff’s claim as

challenging the ALJ’s decision for lack of articulation. The Commissioner must provide a

statement of evidence and reasons on which the decision is based. See 42 U.S.C. § 405(b)(1).

While it is unnecessary for the ALJ to address every piece of medical evidence, see Heston, 245

F.3d at 534-35, an ALJ “must articulate, at some minimum level, his analysis of the evidence to

allow the appellate court to trace the path of his reasoning.” Diaz v. Chater, 55 F.3d 300, 307 (7th

Cir. 1995). “It is more than merely ‘helpful’ for the ALJ to articulate reasons . . . for crediting or

rejecting particular sources of evidence. It is absolutely essential for meaningful appellate review.”

Hurst v. Secretary of Health and Human Services, 753 F.2d 517, 519 (6th Cir. 1985).

               The ALJ addressed plaintiff’s use of her upper extremities as follows:

               The claimant has reported left shoulder pain described as persisted [sic]
       moderate to severe sharp anterior shoulder pain, worse with overhead activities. An
       MRI in 2014 revealed minor degenerative changes of the left acromioclavicular
       joint with minor signal changes within the rotator cuff with possible mild
       tendinopathy (Exhibit 1F/14-17). The claimant demonstrated reduced range of
       motion due to pain during a June 2014 physical examination and similar in June
       2018. An x-ray in June 2018 revealed no acute osseous abnormality (Exhibit
       10F/22). She was referred to physical therapy. The claimant also testified to
       bilateral hand pain and numbness on a daily basis. A September 2014 EMG and
       nerve conduction study revealed bilateral median neuropathy at the wrist, moderate
       in severity and left ulnar neuropathy (Exhibit 3F/1-5). In November 2014, the
       claimant underwent a left carpal tunnel release. While she alleges ongoing bilateral
       upper extremity symptoms, including the inability to sleep on her left side, she has
       not engaged in additional direct treatment including physical therapy, injections, or
       more than conservative treatment. Accordingly, she is able to engage in light work
       and can frequently as opposed to continuously handle and finger bilaterally. Due to
       the tendonitis in the left shoulder, she can occasionally reach overhead, and
       frequently reach in other directions. These limitations do not preclude all work
       activity.

PageID.43.



                                                  8
 Case 1:19-cv-01024-RSK ECF No. 14, PageID.2599 Filed 03/22/21 Page 9 of 14




               The ALJ also addressed the opinion evidence of a nurse practitioner at the

Department of Veteran Affairs (VA):

               In July 2014, VA source Denise Green, N. P., indicated the claimant was
       unable to return to her job due to a left hand problem. I find these restrictions were
       temporary in nature, and the record did not indicate they would be permanent in
       nature and were only directed at one employment position. In addition, the opinion
       does not provide a functional analysis of what the claimant can still do despite her
       conditions. The record does not reflect ongoing treatment for her left hand and the
       record does not support her bilateral hand limitations preclude all work activity.
       Accordingly, I assign Ms. Green’s opinion, who is an unacceptable medical source,
       little weight as it is not consistent with the record as a whole.

PageID.47.

               The ALJ adequately articulated his analysis of plaintiff’s upper extremity

limitations and reasons for finding that plaintiff “can frequently, as opposed to continuously,

handle and finger bilaterally.” The ALJ’s finding is supported by substantial evidence and this

Court can trace the path of his reasoning. Accordingly, plaintiff’s claim of error is denied.

               2.      The ALJ again failed to account in the RFC finding for
               plaintiff’s limitations in concentrating, persisting, or
               maintaining pace.

               The issue before the Court is whether the ALJ’s RFC adequately accounts for

plaintiff’s limitations in “concentrating, persisting, or maintaining pace.” The finding referred to

by plaintiff was made at step three of the sequential evaluation, when the ALJ was required to

determine whether plaintiff met the “paragraph B” requirements of listed impairments 12.04 and

12.06. PageID.41.

               In determining that plaintiff did not satisfy the paragraph “B” requirements, the

ALJ stated in pertinent part:

               The severity of the claimant’s mental impairments, considered singly and
       in combination, do not meet or medically equal the criteria of listings 12.04 and
       12.06. In making this finding, I have considered whether the “paragraph B” criteria
       are satisfied. To satisfy the “paragraph B” criteria, the mental impairments must

                                                 9
Case 1:19-cv-01024-RSK ECF No. 14, PageID.2600 Filed 03/22/21 Page 10 of 14




       result in at least one extreme or two marked limitations in a broad area of
       functioning which are: understanding, remembering, or applying information;
       interacting with others; concentrating, persisting, or maintaining pace; or adapting
       or managing themselves. A marked limitation means functioning in this area
       independently, appropriately, effectively, and on a sustained basis is seriously
       limited. An extreme limitation is the inability to function independently,
       appropriately or effectively, and on a sustained basis. . . .

               The claimant also demonstrates moderate limitations with concentrating,
       persisting and maintaining pace. She has reported motivation issues and reported
       she often does not engage in much activity mainly due to reported pain and mental
       health impairments. She also reports she focuses largely on her daughter’s health
       issues. However, she reports the ability to use a computer, manage her own
       finances, perform household chores, and drive a car. She has been primarily
       responsible for her daughter’s care including her medical appointments.
       Accordingly, the record does not reflect more than moderate limitations with
       concentrating, persisting, and maintaining pace. . .


PageID.41.

               RFC is a separate determination made at step four of the sequential evaluation. See

Gentry v. Commissioner of Social Security, 741 F.3d 708, 722 (6th Cir. 2014). In addressing

plaintiff’s RFC at step four, the ALJ found that plaintiff had the following non-exertional

impairments:

       The claimant can be exposed to no more than moderate noise levels. She is able to
       concentrate, persist, and maintain pace to complete simple, routine and repetitive
       tasks and make simple work-related decisions with normal break [sic]. Regarding
       the ability to interact with others, she can perform work that has occasional
       interaction with supervisors and coworkers, but no direct interaction with the
       public.

PageID.42.

               In making these determinations, the ALJ addressed the distinction between the

“paragraph B” criteria and the RFC, stating that:

              The limitations identified in the “paragraph B” criteria are not a residual
       functional capacity assessment but are used to rate the severity of mental
       impairments at steps 2 and 3 of the sequential evaluation process. The mental
       residual functional capacity assessment used at steps 4 and 5 of the sequential

                                                10
Case 1:19-cv-01024-RSK ECF No. 14, PageID.2601 Filed 03/22/21 Page 11 of 14




        evaluation process requires a more detailed assessment. The following residual
        functional capacity assessment reflects the degree of limitation I have found in the
        “paragraph B” mental functional analysis.

PageID.42. As the Sixth Circuit explained,

        [T]he finding at step three is not a residual functional capacity finding. 20 C.F.R.
        pt. 404, subpt. P, app. 1, § 12.00.A. That finding is formulated at step four, which
        “requires a more detailed assessment by itemizing various functions contained in
        the broad categories found in paragraphs B and C” of the Listings to be considered
        at step three. SSR 96-8p, 1996 WL 374184, at *4 (July 2, 1996). Thus, an ALJ does
        not necessarily err by finding moderate limitations at step three but excluding those
        limitations in a “residual functional capacity” analysis at steps four and five.

Wood v. Commissioner of Social Security, No. 19-1560, 2020 WL 618536 at *3 (6th Cir. Jan. 31,

2020). See Kraus v. Colvin, No. 13-C-0578, 2014 WL 1689717 at *15 (E.D. Wis. April 29, 2014)

(Because three different functions in paragraph “B” are listed in the disjunctive, “a check in the

moderate box does not indicate whether the limitation applies to one, two, or all three functions. .

. the mental residual functional capacity assessment requires a more detailed assessment than the

preliminary assessment used at steps 2 and 3 to determine whether the impairment is severe and

meets a listing.”).

                Here, the ALJ’s RFC accounted for plaintiff’s mental impairments. Plaintiff did not

present any medical opinions with specific functional limitations with respect to her ability to

concentrate, persist, and maintain pace. See Kepke v. Commissioner of Social Security, 636 Fed.

Appx. 625, 635 (6th Cir. 2016) (plaintiff did not cite any evidence in the record “that provides for

specific, concrete limitations on her ability to maintain concentration, persistence or pace while

doing simple, unskilled work”); Smith-Johnson v. Commissioner of Social Security, 579 Fed.

Appx. 426, 436-37 (6th Cir. 2014) (limiting a claimant to “simple, routine, and repetitive tasks”

adequately conveyed the claimant’s moderately-limited ability “to maintain attention and

concentration for extended periods,” where claimant’s doctor “did not place any concrete



                                                 11
Case 1:19-cv-01024-RSK ECF No. 14, PageID.2602 Filed 03/22/21 Page 12 of 14




functional limitations on her abilities to maintain attention, concentration, or pace when

performing simple, repetitive, or routine tasks”). See also, Smith v. Halter, 307 F.3d 377, 378-79

(6th Cir. 2001) (a hypothetical question limiting the claimant to jobs that are “routine and low

stress, and do not involve intense interpersonal confrontations, high quotas, unprotected heights,

or operation of dangerous machinery” appropriately addressed the limitations of the claimant who

“often” suffered problems with concentration, persistence or pace resulting in the failure to

complete tasks in a timely manner). Accordingly, plaintiff’s claim of error is denied.

               3.     The ALJ also failed to build an accurate and logical
               bridge between the evidence of migraine headaches and his RFC
               finding.

               The ALJ addressed plaintiff’s migraines as follows:

               The record also reflects the claimant’s reports of migraine headaches. She
       was referred for a neurology consult in November 2014 (Exhibit 7F/125-128). The
       claimant reported a long history of headaches, describing them as occurring all over
       her head and traveling to the back of her head and squeezing. She added a headache
       could last one to two days, occurring on and off with each episode lasting one to
       two hours experiencing nausea and requiring a dark room and sleeping. The
       claimant discussed using Imitrex and Tramadol, but did not find relief. A December
       2016 MRI of the brain found no acute infarcet [infarct], interacranial [intracranial]
       hemorrhage, mass effect, midline shift, or abnormal intracranial enhancement.
       There were very few punctate T2/FLAIR hyperintense foci within the subcortical
       white matter of bilateral frontal lobes, nonspecific and may represent minimal early
       chronic microvascular ischemic changes, sequelae of migraine disorder or other
       inflammatory/infectious small vessel vasculopathy. There was no convincing
       evidence of demyelination/multiple sclerosis (Exhibit 10F/115). In June 2018, the
       claimant reported headaches every three days, but indicated they were mostly stress
       headaches and she did not take any medications (Exhibit 10F/18). She was
       prescribed Imitrex for relief (Exhibit 10F/20).

               The claimant testified a more recent neurological consult and added
       experiencing migraines on a daily basis. However, the record does not reflect
       emergent treatment relating to her symptoms. She is able to maintain her daily
       activities and help care for her adult daughter. As her daughter suffers from seizure
       like symptoms, the claimant is required to be alert when around her daughter in
       case of a medical emergency. I find the claimant can be exposed to no more than
       moderate noise levels due to migraine symptoms.



                                                12
Case 1:19-cv-01024-RSK ECF No. 14, PageID.2603 Filed 03/22/21 Page 13 of 14




PageID.43-44. See also, PageID.2322-2323.

                Plaintiff contends that “[d]espite accepting the evidence that her migraines require

her to lie down in a dark room and sleep, and that they occur with a frequency that is relevant to

her ability to maintain regular attendance, [the ALJ] failed to account for these facts in his RFC

finding.” Plaintiff’s Brief (ECF No. 11, PageID.2561). In this regard, plaintiff points to the ALJ’s

question posed to the vocational expert (VE) which established that one absence per month would

be work preclusive:

        [ALJ]. How about missing work, what would be the employer tolerance son [sic]
        absenteeism?

        [VE]. And only an opinion and only for unskilled work. I don’t believe – nothing
        more than average of maybe one absence per month on a continuing basis.

PageID.83.

                Contrary to plaintiff’s contention, the Court finds no reference in the ALJ’s decision

to medical evidence supporting plaintiff’s alleged need to lie down in a dark room at a frequency

which would be work preclusive. Plaintiff does not point to any physician restrictions with respect

to the migraines. Rather, plaintiff relies on a report of a missed psychologist appointment in July

2014 due to shoulder pain, migraines and stomach pains (PageID.670), a cancelled physical rehab

appointment on June 24, 2014, due to a bad headache (PageID.684), and a request for Motrin and

Vicodin on May 1, 2014, which referenced that she had been off work for one day (“since

yesterday”) with shoulder pain and migraines (PageID.702). Based on this record, the ALJ’s RFC

with respect to plaintiff’s migraine headaches is supported by substantial evidence. Accordingly,

plaintiff’s claim of error is denied.




                                                 13
Case 1:19-cv-01024-RSK ECF No. 14, PageID.2604 Filed 03/22/21 Page 14 of 14




               IV.     CONCLUSION

               Accordingly, the Commissioner’s decision will be AFFIRMED. A judgment

consistent with this opinion will be issued forthwith. A judgment consistent with this opinion will

be issued forthwith.



Dated: March 22, 2021                                /s/ Ray Kent
                                                     RAY KENT
                                                     United States Magistrate Judge




                                                14
